 6DECISIONSOF NATIONALLABOR RELATIONS BOARDElal Realty Management Inc.andLocal 32B-32J,Service Employees InternationalUnion, AFL-CIO. Case 29-CA-1046331March 1986DECISION AND ORDERBY MEMBERS DENNIS,JOHANSEN, ANDBABSONOn 19 March 1985 Administrative Law JudgeMarionC.Ladwig issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National LaborRelations Board hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, i andconclusionsand to adopt the recommendedOrder.2ORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Elal RealtyManagementInc.,Queens, New York, its officers,'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91 NLRB 544 (1950),enfd 188F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe judge relates that the assignment of the general partnership inter-est,by Murray Glantz,to an as-yet-unincorporated corporation (64-34102d Street RealtyCorp.)was contingent upon Elisha Najjar's "acquiring'amajority in interest of the limited partners "' More correctly,the as-signment was contingent onthe approvalof a majority in interest of thelimited partners."[t]his assignment is further made subject to and shallnot become effective until it is approved,inwriting,by a majority in in-terest of the limited partners of the Partnership " Additionally, in hisConclusionsof Law,the judge inadvertently stated that the dischargesoccurred on 2 April 1983 instead of on 29 April 19832The judge found that the Respondent violated Sec 8(a)(3) and (1) ofthe Act bydischarging employees Jose Rivera, Jorge Melendez, and Fer-nando Melendez The Respondent has excepted,contending,inter alia,that the three men were not its employees.The Respondent argues thatbecause it never employed the three men, it could not have dischargedthemWe affirm the judge's finding that the three men were Elal's employeesand that the Respondent unlawfully discharged them In so doing, weneed not pass on whether or not Elal employed these employees between1April and 10 April 1983-the period when Elal initially managed theapartment buildingRather,we have focused particularly on 29 April1983-the day that Elal resumed management of the apartment buildingand the day of the discharges On that day,Rivera and Jorge Melendezboth worked full shifts and Charles Shohet,Elal'smanager,assignedRivera additional duties to do that evening Only after these events didShohet give Rivera and Jorge Melendez their termination letters (Jorgewas also given his brother Fernando's letter )Based on the above,we find that the Respondent employed the threeemployees on 29 April and subsequently discharged them for unlawfulreasons Further, assuming arguendo that the three men were never em-ployed by Elal, we would find that the employees were not hired by theRespondent for discriminatory reasonsagents, successors,and assigns, shall take the actionset forth in the Order.Amy S. Krieger, Esq.,for the General Counsel.Joel Spivak, Esq. (Solotoff &Spivak), of Great Neck, NewYork, for the Respondent.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge. Thiscasewas tried in Brooklyn, New York, August 13-14and October 1, 1984. The charge was filed May 9, 1983,'and amended at the trial, and the complaint was issuedJune 29.After acquiringan apartmentbuilding through thedebtor-in-possession in a bankruptcy proceeding, theCompany notified the three service employees that theiremployment was terminated and refused to recognizeand bargain with their union. The primary issues arewhether the Company, the Respondent, (a) discrimina-torily discharged the employees and (b) unlawfully re-fused to recognize and bargain with the Union in viola-tion of Section 8(a)(1), (3), and (5) of the National LaborRelations Act.On the entire record,2 including my observation of thedemeanor of the witnesses,and after consideration of thebriefs filed by the General Counsel and the Company, Imake the followingFINDINGS OF FACTI.JURISDICTIONElal Realty Management Inc., a New York corpora-tion,manages arental apartment building in Queens,New York, where it annually derives over $500,000 ingross revenues and purchases goods valued over $50,000directly from outside the State. The Company admitsand I find that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Actand that the Union, Local 32B-32J, Service EmployeesInternationalUnion, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.H. ALLEGED UNFAIR LABOR PRACTICESA. Acquisitionof BankruptBusinessIn November 1978 Forest Hills Associates (a limitedpartnership) acquired a 159-unit apartment building at64-34 102d Street, Forest Hills, Queens, New York, forthe purchase price of $4,250,000. The property was en-cumbered with a firstmortgageof $925,000 and a secondmortgageof $700,000 requiring monthly payments onprincipal and interest of $12,946.66. The remaining halfof the purchase price ($1,625,000) was covered by a pur-IAll dates are in 1983 unless otherwise indicated2As corrected by the court reporter, the sentence at p 65, L 9 of thetranscript reads "Management does not want any members of the unionworking here "279 NLRB No. 2 ELAL REALTY MANAGEMENTchase money mortgage,constituting a third mortgage onthe property. (G.C. Exh. 9.)The operation of the business, through various man-agement agents,was not a success.The net income fromthe apartments was insufficient to make the mortgagepayments and other expenses. One of the tenants, EugeneLeon (the regional personnel director for Marriott Cor-poration at JFK International Airport), who impressedme most favorably as a perceptive and sincere witness,credibly testified about how the condition of the buildingand the services to the tenants were allowed to deterio-rate.He testified that overall the tenants were pleasedwith the services of the three building service employees,Superintendent Jose "Pepe" Rivera, handyman Fernando"Chu" Melendez, and porter Jorge "Cholo" Melendez.On the other hand, he recounted the "nonservices" ofthemanagement. (Tr. 58-59.) He described the leakingof the roof, resulting in damage to apartments and thesmell of mildew. (Tr. 70.) There were the recurringproblems of boiler breakdowns and no heat in winter, nodrinking water available, contractors not taking care ofelevators, and contractors not coming in at all. (Tr. 59,69.)He recalled that "when we would complain let's saytoPepe [Superintendent Rivera, who had been theresince 1971], he would say I've asked for the materials,they're not here. I've asked for this machinery, it's nothere. I've asked for this plaster or cement, it's not here.I've asked for the painter to come in, it's not here. Whenwe would call, management would hang up the phoneon the tenants. . . . In essence, if I may say for therecord, the [rent] strikes that we had on two or three oc-casions was not because the crew was not giving us theservice, but because management was not providing thenecessary equipment for the job to be done." (Tr. 67.)The deficits continued under a rent administrator whowas appointed in a court proceeding brought by the ten-ants of the building, and also under a receiver appointedFebruary 26, 1982, in a foreclosure proceeding broughton the $700,000 second mortgage (G.C. Exh. 7). On May6, 1982, Century Operating Corp., serving under the re-ceiver as managing agent of the building, signed anassent to be bound by the Union's 1982-1985 apartmentbuilding agreement (G.C. Exh. 19) for a bargaining unitof building service employees.On November 26, 1982, Forest Hills Associates (theDebtor) filed a voluntary petition for reorganizationunder Chapter 11 of the Bankruptcy Code. By early Jan-uary 1983 Elisha Najjar had decided to acquire theapartment building through the bankruptcy proceeding.He is the president of both the Respondent Company,Elal Realty Management Inc. (the Company) and the re-lated corporation, 64-34 102d Street Realty Corp. (theRealty Corporation).Acting upon Najjar's behalf, on January 13 an attor-ney for the Debtor filed in the bankruptcy court an "Af-fidavit in Opposition to Application to Appoint a Trust-ee" (Tr. 502, G.C. Exh. 8). The document informed thecourt that the Debtorintendedto seek court authority tosubstituteNajjarforMurrayGlantz as the general part-ner of the Debtor. The document in effect acknowledgedthat unsatisfactory operation and management had beenthe cause of the tenant unrest, and that the new manag-7ing agent(with the same building service employees)was operating the building to the satisfaction of the ten-ants.The affidavit pointed out that after the filing of theChapter 11 petition, "the Debtor retained the firm of E.Osborne Smith,Inc. as managing agent to operate theproperty," that "The Operation of the Building by theManaging Agent has beenmorethan satisfactory for allconcerned," and that "The tenants, who prior to thecommencement of these proceedings, had been veryvocal in their criticism of the Building's operations arenow pleased."On February 16, Najjar and Glantz filed an "Assign-ment of General Partnership Interest" in the bankruptcyproceeding, subject to Najjar (through "a corporation tobe formed by the name of 102nd Street Realty Corp.")acquiring "a majority in interest of the limited partners"(G.C. Exh. 10). I note that paragraph 6 of the assignment(which Najjar personally signed) specifically refers to theDebtor's "Schedules and Statement of Affairs," a docu-ment filed February 8, listing under "Schedule A-1-Creditors Having Priority" (G.C. Exh. 3),(b)Contributions to employee benefit plans forservices rendered within 180 days before filing ofpetition or cessation of business, if earlier (specifydate).Building Service-32B-J-PensionBuilding Service-32B-J-Health(10/1/82-11/26/82)Total-$696.16This listing indicates that contributions to the Local32B-32J's pensionand health funds hadnot been made inOctober and November 1982 for the building service em-ployees.I also notethat the Debtor's November 26-De-cember 31, 1982 "Operating Statement," filed the daybefore on February 7 (G.C. Exh. 4), lists under "Ex-penses(AccrualBasis),""UnionHealth&PensionFunds" in the amountof $654.66. (I discuss below Naj-jar'scredibilityand his denials of awareness of theUnion.)By March 15 (G.C. Exh. 7), Najjar hadsigned agree-ments to acquire 24 of the 25 limited partnership units.On March 17, the Debtor'smanaging agent signed (onbehalf of the Debtor as the employer) and mailed to theUnion a copy of the "1982 Apartment House Agree-ment" (Tr. 312, G.C. Exhs. 22 and 26) as the Union re-questedMarch 7 (G.C. Exh. 21), covering the threebuilding service employees.On March 23 Najjar, as president of the Realty Corpo-ration, acting as the Debtor's general partner,signed andfiled the Debtor's "Plan ofReorganization" (G.C. Exh.2). In it, Najjar pointed out that he and Albert Nassim(who is the secretary-treasurer of both the Company andthe Realty Corporation) were then the holders of thethirdmortgage on the property. Najjar classified theclaims and interestsand stated that the "Class 2"claims,includingthe priority section 507(a)(4) claims(the claimsfor contributions to employee benefit plans arising within180 days before the filing of the petition), were to bepaid in full. For implementation of the plan, the docu-ment provided that "The funds necessary for the satisfac- 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of creditors' claims shall be generated by the Debt-or'sGeneral Partner from its funds and from funds gen-erated from the Debtor's operation."On April 28 Glantz, as the retiring general partner ofthe Debtor,signeda "Certificate of Amendment to Cer-tification of Limited Partnership of Forest Hills Associ-ates"(G.C. Exh. 13), stating that the Realty Corporationhad been substituted for 19 limited partners and that theCompany had agreed to serve as general partner. He at-tached two documents, each signed by Najjar as presi-dent and dated April 29, consenting that the Companywouldserve as generalpartner and the Realty Corpora-tion would serve as a limited partner.B. InitialManagementof BuildingThe Company initially beganmanagingthe propertyon April 1, shortly after President Najjar filed the March23 plan of reorganization in the bankruptcy court.On April 1 Isaac Davis, representing the managingagent, E. Osborne Smith, Inc., informed SuperintendentRivera that Davis had lost his job and said "goodbye andgood luck for your new manager." Then ManagingAgent Charles Shohet, representing the Company, camein and said, "Pepe, I'm the new manager" for the "newowner." (Tr. 80, 88-89.) Shohet handed Rivera an enve-lope containing copies of a letter to the tenants, to beposted on the bulletin board and placed under the apart-ment doors. The letter, dated April 1 on the Company'sstationery, began (G.C. Exh. 14):Please note that as of today Elal ManagementRealty Corp.will start managingthe above proper-ty for the new owners.The letter directed that the rent payments be made totheCompany. It was signed by Shohet as managingagent forthe Realty Corporation.The Company made no change in the building servicecrew,retainingSuperintendent Rivera, handyman Fer-nando Melendez, and porter Jorge Melendez. It is undis-puted that Shohet (who did not testify) then left,tellingRivera, "I see you next week." (Tr. 81.)Ten days later, however, Davis returned to the build-ing with a letter to the tenants from the Debtor's attor-neys. The letter (G.C. Exh. 15), dated April 11, notifiedthe tenants that "At this time E. Osborne Smith, Inc.continues to manage the property" and advised them tomake any unpaid rent payment to that managing agent.When Company President Najjar (the Company's onlywitness) was called to testify in the Company's defense,he completely ignored the Company's initial managementof the building-and the retention of the three buildingservice employees-during the first part of April. He didgive undisputed testimony, however, that the Companynever made any wage payment to the three employees.(Tr. 525.) I therefore infer that sometime before April 11the Company realized that its management of the build-ing was premature, that it restored the management ofthe building to the previous managing agent to await thefiling of appropriate documents for bankruptcy court ap-proval of the reorganization plan, and that it did not inthemeantime pay the three employees directly for thetime it employed them in themanagementand operationof the building.C. Termination ofUnionEmployeesOn April 29, when the Company resumed managementof the building, it terminated the three building serviceemployees, who it admittedly knew were represented bythe Union. (Tr. 476.)The Company had neither criticized their work norinterviewed them for continued employment. Instead, onApril 11 and 12 the Company had advertised in theDaily News for a building superintendent-at an undis-closed apartment house (R. Exh. 4). It is undisputed thatmeanwhile,on April 26 when the Company'smanagingagent Shohet returned to the building and had porterJorge Melendez (with the help of his brother, handymanFernando Melendez) move over a hundred cans of paintfrom the gas room to the office, Shohet told Jorge Me-lendez that he liked the way Jorge worked. (Tr. 279,293.)About 5 or 5:30 p.m., April 29, Managing AgentShohetwent to the building, handed SuperintendentRivera some letters, and said he should place them onthe bulletin board and under the tenants' doors (Tr. 96).One letter (G.C. Exh. 16D) was from the Debtor's attor-neys, dated April 28, stating that effective April 29, theCompany and the Realty Corporation assumed controlof Forest Hills Associates (the Debtor). The other wasfrom the Company, dated April 29 (G.C. Exh. 16A),stating that under a court order, the Company "has beennominated as the new managing agent for Forest HillsAssociates."Shohet also gave Rivera, in a sealed envelope, a copyof the letter addressed to the building service employees.Dated April 29 and signed by Shohet for the Company,the letter read (G.C. Exh. 16C):Please be advised that the operation and manage-ment at 64-34 102nd Street is no longer being con-ducted by E. Osborne Smith, Inc. the companywhich previously engaged your services and there-fore your employment is terminated as of this time.Without informing him that he had already been dis-charged or that he and the two other building serviceemployees had been replaced,Shohet told Rivera that hehad to apply for the job and asked him for references.Being shocked at having to make an application afterbeing on thejob about 15 years,Rivera responded thathe had over 169 references in the building (referring tothe tenants).Upon leaving the office,Rivera posted anddistributed the letters to the tenants as Shohet had in-structed.(Tr. 97-98.) Shohet then called porter JorgeMelendez into the office and gave him his paycheck anda copy of the sealed termination letter(Tr. 280, G.C.Exh. 17),aswell as the paycheck and termination letterfor his brother, handyman Fernando Melendez,who wasnot working that day(Tr. 336, G.C. Exh.28).Shohetsaid nothing about Jorge Melendez or his brother apply-ing for the jobs(Tr. 280,294).Aboutan hour and a halflater, Shohet returned with a new superintentent, Doug- ELAL REALTYMANAGEMENTlassHebert, his wife and child, and with a new handy-man Harold Feder (Tr. 106.).Either that evening or the next morning, April 30, athird letter to the tenants (G.C. Exh. 16B) was posted onthe bulletin board. (Tr. 104.) Dated April 29 and signedby Managing Agent Shohet, the letter stated that Hebertand Feder were the superintendent and handyman andadvised the tenants that all "necessary maintenance or re-pairs"were to be left at thesuperintendent'soffice.Nothing was said in the letter about taking complaints tothe managing agent or other company official.Building Superintendent Hebert became the Compa-ny's spokesman in the building. Contrary to the formerpractice of the managing agents preparing notices to beposted or placed under the tenants' doors, Hebert himselfwrote out and posted the notices, signing them first asmanager and later as superintendent. (Tr. 53-54) He hadnumerous conversations with the tenants, interviewedapplicants, informed tenant Leon and other tenants thathe was hiring Feder, and told Leon at one point that hewould fire Feder "if he doesn't shape up." (Tr. 54, 60,63.)As Leon credibly testified, Hebert informed Leonthat Hebert had hired Malik Rafiq to start working as asecurity guard about the middle of May, and about 2weeks later informed him that "I'm going to give a jobto Eddie as a [relief] security guard 'cause he knows thetenants and the tenants know him, he knows who will becoming into the building" (Tr. 61). (Malik later became ahandyman.) (Tr. 458.)About April 30, the day after Hebert and Feder firstarrived in the building but before Feder began workingas a porter and handyman, tenant Leon observed He-bert'swife sweeping, mopping, and taking out the gar-bage. (Tr. 52-53.) It is undisputed that when Leon com-mented that they "would not be able to cover all theneeds of the building," Hebert promised "that he wouldbe hiring some people to do some work for the build-ing." (Tr. 60.) As discussed below, Hebert later failed inhis attempt to rehire Jorge Melendez to work as a non-union porter.It is also undisputed that Feder was not a well-round-ed handyman as the terminated Fernando Melendez was(Tr. 334) and that sometimes when Hebert assigned himtomake repairs in someone's apartment, he was notqualified to make the repairs. (Tr. 53.)After Jorge Melendez refused to work nonunion, theCompany failed to hire either a full-time qualified handy-man or a full-time porter. The result was that from thetime the Company took over and replaced the threebuilding service employees, the condition of the buildingand the services to the tenants greatly deteriorated. Ascredibly summarized by tenant Leon, "It has never beenas bad . as it is at the present time." (Tr. 67-68.)D. Antiunion Motivation and Refusal to BargainShortly after the Company took over the managementof the apartment building on April 29, the new buildingsuperintendent,Hebert, revealed the Company's antiun-ion motivation for not retaining the three union employ-ees in the bargaining unit. While awaiting a ride to work,tenantLeon saw Hebert, porter Jorge Melendez, andhandyman Fernando Melendez in the lobby. As he credi-9bly testified, Leon overheard part of a conversation be-tweenHebert and Jorge Melendez. He overheard Melen-dez ask that if Hebertwas goingto hire someone, whynot give his brother and him the job "because we haveno problems with the tenants and we've always done ourjob."Hebert answered, "Hey, guys, I'm sorry, but Ican'tdo anything for you.Management does not want anyunion people working here."(Tr. 55-56, emphasis added.)Leon later told Hebert the two guys "did a hell of a jobhere" and that Hebert "may want to take them back,"but he did not do so. (Tr. 66.) Hebert did not testify.Porter Jorge Melendez recalled having two conversa-tions with Hebert, on May 3 and 4, about the Union (Tr.291).He credibly testified that in the first conversation(part of which tenant Leon overheard), Hebert told him,"Jorge, I have many problems in the building. Thepeople aretellingme that you work good. And I needyou here." Hebert told him, however, that Hebert couldnot give him any work "because Iwas in a union," andhe responded that he could not work withouta union.(Tr. 282, 287.) The next day, Hebert again told JorgeMelendez,"I have many problems in the building" andadded that if he wanted, he could return to work, but he"should remember,no union." JorgeMelendez again re-sponded that he could not come back without a union.(Tr. 283-284.)On May 18 the Company received a certified letterfrom the Union, dated May 11 (G.C. Exh. 24A), enclos-ing a copy of the 1982 Apartment House Agreement thatthe previousmanagingagent had signed for the Debtorand returned March 17 to the Union. The letter request-ed the Company either tosign it orbegin negotiationsfor a new collective-bargaining agreement.On May 26,the Company received a second request from the Union,dated May 24 (G.C. Exh. 25A), to begin negotiations forthe service employees at the building. The Companyfailed to respond to either letter.E. Shifting DefensesIn its opening statement at the trial, the Companyargued that "as a new owner Mr. Najjar treated the em-ployees who were currently there as applicants for em-ployment, interviewed certain employees, also inter-viewed people from the street, made a bona fide decisionas to which employees it was going to hire without con-sideration of any union recogni- union status." (Tr. 30.)To the contrary, the evidence is clear that the Companydid not treat the three union employees as applicants, buthired replacements and summarily terminated the em-ployees in writing before making any mention of filingan application.When President Najjar was called as the Company'ssole defense witness on the last day of the trial (follow-ing a 7-week delay), he presented an inconsistent defense,in effect admitting that he did not regard the three build-ing service employees as applicants. He claimed thatafter signingtheFebruary16 agreement to acquireGlantz' interest as general partner, when he "was notaware whether there was a union or no union," he decid-ed to start with a clean slate "Bydischargingall the exist-ing employees" (emphasis added). He claimed that the 10DECISIONSOF NATIONALLABOR RELATIONS BOARDdecision"was just based upon all the existing documenta-tion that was presented to me with all the litigationpapers," which showed that "the problems of the build-ing were numerous." (Tr. 474-476.) I find that this de-fense waswholly fabricated.As found above, a document filed on Najjar's behalf(the January 13 opposition to the appointment of a trust-ee) represented to the bankruptcy court that under thenew management(with the same building service em-ployees),the current operation of the building was"more than satisfactory for all concerned," including thetenants.Furthermore,Najjar's claim that he had decidedin February to discharge the employees is belied by hisretention of all three of them when the Company initial-ly began managingthe property on April 1. Najjar hadsigned and filed the March 23 reorganization plan, buthad taken no action to discharge or replace the employ-ees.Moreover, even if Najjar had decided to discharge thethree employees after signing the February 16 agreementwith Glantz, it appears clear that he was aware that theywere covered by the Union's collective-bargaining agree-ment,requiring the payment of health and pension bene-fits.The Debtor's November 26-December 31, 1982 op-erating statement,which was filed February 7, listed"Union Health & Pension Funds" as an accrued expense.Although Najjar denied specifically seeing this documentbefore purchasing the building (Tr. 473), he did not denyseeing the Debtor's February 8 "Schedules and State-ment of Affairs," which was mentioned in paragraph 6 ofhis February 16 agreement with Glantz. That documentlists,under a scheduleof prioritycreditors,unpaid con-tributions to the building service employees' union pen-sion and health funds. (The Debtor's reorganization plan,which Najjarsigned andfiledMarch 23, provided thatthese class 2 claims would be paid in full.)IdiscreditNajjar's claim that he was not then aware of a union inthe building. (From his demeanor on the stand, Najjarappeared willing to give whatever testimony would helpthe Company's cause.)PresidentNajjar's credibilitywas furtherimpugnedwhen he changed his testimony on cross-examination.Although he claimed on direct examination that he de-cided in February to start with a clean slate "By dis-charging all the existing employees," (Tr. 474),he deniedon cross-examination ever making a decision to dischargethe building service employees-apparently after beingreminded of this defense in a company counsel objection.(In its answer the Company had denied paragraph 20 ofthe complaint, which alleged that about April 29 it "dis-charged its employees Jose Rivera, Fernando Melendezand Jorge Melendez." As quoted above, the Company'sApril 29 letter to the employees stated that the operationand management of the building"is no longer being con-ducted by E. Osborne Smith, Inc. the company whichpreviously engaged your services and therefore your em-ployment is terminated as of this time.") The followingoccurred on cross-examination:Q.When did you make yourdecision to dis-charge the discriminatees?A.Mr. Spivak: Objection.Our position is hedidn'thirethemandheneverdischargedthem. . . . [Tr. 507-508.]Q.Now when did you make the decision thatyou were going to bring in your own people anddischarge the people who were working thereunder E. Osborne Smith?A. . . . I did notmake a decision to dischargesomebody whom I never hired to begin with. [Tr.515.]President Najjar also gave conflicting testimony aboutwhen he firstlearned about a union inthe building. Afterdenying on direct examination that he was aware of aunion when he decided in February to discharge all theexisting employees, he testified he learnedbeforeApril 29that there was a union in the building when he visitedthe building and talked to the managing agent's repre-sentative. (Tr. 476.)But on cross-examination,after deny-ing that he made a decision to discharge the employees(Tr. 515) and claiming, "I decided to get rid of FernandoMelendez [and the other two employees] on April 29th,"he testified as follows:Q.When did you first find out that Local 32B,the Union represented these threeindividuals?A. I thinkitwasafterApril 29th. [Tr. 518, em-phasis added.]Then when asked if he received the information from theprevious managing agent,he first positively denied it, butchanged his testimony:Q. Had any E. Osborne Smith agent told youthat this Union represented anybody at that build-ing?A. No.Ibelieve thatImentionedthat and theymentioned it to me. [Tr. 519, emphasis added.]Thus Najjar corrected his testimony and again admittedthat he had talked with the priormanaging agent about aunion being in the building when he visited the build-ing-presumably before the Company withdrew and theother managing agent temporarily resumed the manage-ment of the building on April 11. The Company does notdeny companyknowledgeof theunion representation onApril 11 and 12, when it advertised for a new buildingsuperintendent.The Companyalso took shifting positions regardingSuperintendent Hebert's status asa supervisor. The Com-pany admitted in its July 3, 1983 answer (G.C. Exh. lE)that Hebert was a supervisor, and the company counselreaffirmed the admission at the beginning of the trial onAugust 13, 1984 (Tr. 10). But when President Najjar wascalled as the Company's sole defense witness on October1,he belittled Hebert's supervisory status-in apparentresponse to the credited testimony that Hebert toldtenant Leon and other tenants that he was hiring Feder,told Leon that he would fire Feder "if he doesn't shapenup," told Leon that he was hiring two security guards,and offered Jorge Melendez a job as a nonunion porterafter tellingMelendez that he could not do anything forMelendez or his brother because "Management does not ELAL REALTYMANAGEMENTwant any union people working here." Najjar claimedthatHebert had no authority to hire or fire anybody;that "No. Not really" did he have the authority to fire,warn, or send employees home early; and that if one ofthe employees wanted to leave work early or if therewere a problem,Managing Agent Shohet would be con-tacted. (Tr. 485.) Although the April 11 and 12 newspa-per ad was for only a superintendent,Najjar claimed thathe had interviewed and hired Supervisor Hebert andhandyman Feder at the same time.(Tr. 481,484.) (AgainNajjar appeared on the stand to be willing to give what-ever testimony would help the Company's cause. I dis-credit his claim that he hired Feder and his denial thatHebert had the authority to and did hire employees.)In its brief the Company went further in shifting itsposition regarding Hebert's supervisory status.Ignoringthe earlier admissions that Hebert was a supervisor, theCompany contends that "there is absolutely no credibleevidence that Hebert was any more than a director ofwork"and that"His functions were routine and did notrequire the exercise of independent judgment" (althoughelsewhere arguing that "Hebert directed the work of theporter/handyman and thus may well have been a minorsupervisor"). The Company contends that the linchpin ofthe argument about Hebert's authority to hire nonunionemployees is that Hebert hired Feder, and "This did nothappen and is an impossibility on the record." It con-tends that the April 29 letter to the tenants, announcingthe employment of Hebert and Feder, shows that Najjarand ManagingAgent Shohet had already hired Feder.That letter does show that Hebert and Feder were al-ready hired, as does their arrival in the building that day,but it does not show who had hired them-whetherNajjar had hired Feder when Hebert applied in responseto an ad for a superintendent(asNajjar claimed in hisdiscredited testimony) or whether Najjar had authorizedHebert to locate and hire a handyman. Tenant Leon firstsaw Feder in the building on April 29 when Feder ar-rivedwith Hebert, but he remembered that Feder didnot start working at once. Although Leon was evidentlyin error in recalling that it was a few weeks rather thandays before Feder returned to work, he credibly testifiedthatHebert told him and a number of tenants that hewas hiring Feder. (Tr. 52-53, 60-63.)F. Other DefensesDespite President Najjar's admission to the contraryon the lastday of the trial, the Companymaintains in itsbrief the contention that it treated the three buildingservice employees "as applicants for employment." Yet,also in its brief, the Company adopts as its position Naj-jar's inconsistent testimony that about February 16 hedecided to discharge the three employees. As justifica-tion for the purported discharge decision in February,the Company goes outside the record and asserts in itsbrief that "There was chaos and confusion in the Build-ing" and"The tenants alleged that the Building was inshambles, that it was not clean,and that repairs were notmade"-citing unproved arguments made by its counselin his opening statement. (Tr. 29.)The Company further contends in its brief that it madeno attempt to conceal its hiring of replacements,because11itran a newspaper ad on April 11 and 12 (after tempo-rarily returning the management of the building to theformer managing agent)for applicants to run the build-ing. I note,however, that the ad was placed for only abuilding superintendent and that although the ad wasplaced in a daily paper, it did not reveal the location ofthe apartment house.I also note that the brief inadvert-ently misstates the record,asserting that the replacementsuperintendent"was a general contractor,"althoughNajjar testified that Hebert told him that "his father is aGeneral Contractor" (Tr. 482). The brief does not con-tend that the replacements were better qualified than theterminated employees,and it ignores the undisputed testi-mony that Feder was not a well-rounded, qualifiedhandyman and that Superintendent Hebert had statedthat he would fire Feder "if he doesn't shapen up "The Company admitted in its July 3, 1983 answer thatSuperintendent Hebert was an agent of the Company aswell as asupervisor, but the company counsel withdrewthe admission of agency at the beginning of the trial afterstating that he did not know if Hebert and ManagingAgent Shohetwere agents(Tr. 9-10). President Najjardenied at the trial that he ever authorized Hebert tospeak on behalfof management(Tr. 486) and the Com-pany contends in its brief that the evidence failed to es-tablish that Hebert had actual or apparent authority tospeak for it. Other than the antiunion statements thatHebert made to terminated employee Jorge Melendez(overheard in part by tenant Leon), the Company com-pletely ignores the credited evidence that Hebert was theCompany's spokesman in the building and belatedly con-tends that "His functions were routine and did not re-quire the exercise of independent judgment" (effectivelydenying that he was even a supervisor). The Companyalso contends that "Assuming arguendo that Hebert did,in fact,make the alleged statements,he was merely ex-pressing his own personal opinion." The Company makesno effort to explain the undisputed, credited testimonythatHebert offered to rehire Jorge Melendez as a non-union porter. (Undoubtedly Hebert had been given theauthority to hire-unless, of course, the Company direct-ed Hebert to offer to rehire the porter on that basis.)Having concluded from his demeanor on the stand thatNajjar was a most untrustworthy witness, I discredit hisdenial that Hebert was the Company's authorized spokes-man in the building as well as his denial that Hebert hadthe authority to hire. After weighing all the evidence Ifind that Superintendent Hebert was speaking on behalfof management when informing Melendez that he andhis brother could not be rehired because "Managementdoes not want any union people working here" andwhen later offering to rehire Jorge Melendez if he wouldwork as a nonunion porter.Finally, after arguing in effect that the new buildingsuperintendent was not even a supervisor, the Companycontends in a footnote to its brief, without citing any evi-dence, that even if Hebert's antiunion comments werebinding on the Company (and if building superintendentRivera is found to have been discriminatorily dis-charged), "Rivera, whose prior supervisory status cannotbe seriously doubted, could not be reinstated to a super- 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisory position as a remedy." To the contrary the oppo-site is true;Hebert was a supervisor but Rivera was not.The Company authorized Hebert to hire after decidingto replace not only Rivera but also the handyman andporter.On the other hand, the evidence is clear thatRivera was merely a nonsupervisory leadman both onApril 1 when the Company first managed the buildingand on April 29 when the Company terminated the em-ployees (Tr. 109). If the Company on April 29 had re-tained the three employees as it had doneon April 1,there would have been no occasion to assign Rivera au-thority to hire new employees to replace the experiencedhandyman and porter, who were giving satisfactory serv-ice.Therefore, Rivera was not a supervisor when he wasdischarged,and any reinstatement would be to the samenonsupervisory position.G. Concluding Findings1.Discriminatory motivationOn January 13, after President Najjar decided to ac-quire the apartment house through the bankruptcy pro-ceeding,a document filed on his behalf in the bankrupt-cy court acknowledged the satisfactory service beingperformed by the three building service employees. OnApril 1, 9 days after Najjar filed a reorganization plan,the Company began managing the building,retaining allthree of the employees as its own employees. It neithercriticized their work nor informed them that they shouldsubmit applications for continued employment.On April11 it temporarily relinquished the management of thebuilding until appropriate documents were filed for bank-ruptcy court approval of the Company's serving as thegeneralpartner of the Debtor and as thenew managingagent of the building under the reorganizationplan. TheCompany then adopted a secret hiring procedure to re-place the known union employees with nonunion person-nel. It placed a newspaper ad for a building superintend-ent,without revealing the location of the apartmenthouse.Meanwhile on April 26, several days before theCompany resumed the management of the building, itsmanaging agent Shohet returned to the building and in-structed porter Jorge Melendez (with the assistance ofhandyman FernandoMelendez) to perform the task ofmoving a stock of paint from one location in the buildingto another. After the work was finished, Shohet compli-mented porter Melendez for his good work.On April 29 the Companyresumed the management ofthe building as the court-approved general partner ofForest Hills Associates(the debtor-in- possession).Man-aging Agent Shohet again went to the building,assignedSuperintendent Rivera the task of posting and distribut-ing notices to the tenants,and then summarily dischargedRivera and the two other union employees before intro-ducing their nonunion replacements.As a replacementforRivera(who had been the building superintendentsince 1971), President Najjar had hired SuperintendentHebert who,in turn,had hired a less-qualified handymanFeder and who beganassigninghis own wife to workpart time as a porter until a full-time porter could behired.The Company's discriminatory motivation in replacingthe union employees was confirmed shortly afterward bySuperintendent Hebert,the Company's spokesman in thebuilding.One of the tenants overheard Hebert telling thedischarged porter Jorge Melendez that Hebert could notrehire him and his brother Fernando because"Manage-ment does not want any union people working here."The next day Hebert offered the porter job to Jorge Me-lendez if he wouldreturn as a nonunionemployee. AfterMelendez refused to work nonunion,the Company failedto hire either a full-time qualified handyman or a full-time porter,and the condition of the building and theservices to the tenants greatly deteriorated.The complaint alleges that after initially employing thethree building service employees in the same business op-erations,the Company discriminatorily discharged themon April 29,and later refused to rehire Jorge and Fer-nando Melendez because of their union membership andprotected concerted activities. I fmd it clear that theGeneral Counsel has made a prima facie showing suffi-cient to support the inference that the employees' unionmembership was a motivating factor in the Company'sdecision to discharge them.Wright Line,251NLRB1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981),cert.denied 455 U.S. 989 (1982), approved by the Su-preme Court inNLRB v. TransportationManagementCorp.,462 U.S. 393 (1983).In its defense, the Company has taken shifting, con-flicting positions.One of its defenses is that on April 29(when it admittedly knew about the Union),it terminatedthe three employees pursuant to a bona fide business de-cision and that the discharge decision was made in Feb-ruary, before the Company learned from the previousmanaging agent about the Union.Another defense is thatitnever decided to discharge them and never dischargedthem,having never hired them to begin with,and that ittreated them as applicants for employment.Both theseconflicting defenses were obviously fabricated.As foundconcerningthe firstdefense,(a) the Compa-ny did haveknowledgeof the Union in February, (b)contrary to the unprovedargumentin the Company'sopening statement that there was "chaos and confusion"in the building at the time, a document filed on PresidentNajjar's behalf acknowledged the employees' satisfactoryservice, and (c) the Company's retention of the employ-eeswhen it first managed the building in early AprilbeliesNajjar's claim that he had already decided to dis-charge them. I find that the Company did not decide todischarge the employees until about April 11, when itbegan advertising for a building superintendent at an un-disclosed location. The Company does not deny knowl-edge of the employees'union membership at that time.Concerning the second defense that it treated the threeemployees as applicants and that it did not discharge ordecide to discharge them because it never hired them,the opposite is true. The wording of the July 29 dis-charge letter("your employment is terminated as of thistime") belies the contention that the Company did notdischarge them or decide to discharge them. The Com-pany had hired them April 1 when it retained them in itsemploy several days, before temporarily relinquishing the ELAL REALTYMANAGEMENTmanagement of the building to the prior managing agent.It continued to treat them as its own employees on April26,when it directed the work of the porter and handy-man, and on April 29 when it instructed the superintend-ent to post and distribute letters to the tenants beforehanding out the discharge letters, terminating them. It isclear that in the meantime, the Company had decided todischarge them and did not treat them as applicants.Contrary to the contentionin itsbrief that it made no at-tempt to conceal its hiring of employees from them, theCompany secretly replaced and summarily dischargedthem before making any mention of filing an application.Moreover, it is undisputed that replacement handymanFeder was less qualified than Fernando Melendez, thatthe Company had stated approval of porter Jorge Melen-dez' work, and that the replacement of the experiencedemployees resulted in a great deterioration in the condi-tion of the building and the services to the tenants.Thus I find (1) that the Company had no bona fide,nondiscriminatory reason for discharging the three unionemployees, (2) that after retaining them in its employ forseveral days in early April, it decided to discharge themand replace them with nonunion personnel, and (3) thatitadopted a secret hiring procedure to conceal fromthem its plans and to prevent them from applying forcontinued employment.Then at the trial, PresidentNajjar (the Company's sole witness) advanced false rea-sons for the Company's actions. It is well established that"normally, when an employer advances a false reason forits actions, it is permissible to infer that the actions aretaken for an unlawful reason."Love's Barbeque Restau-rant,245 NLRB 78, 79 (1979). Under the cirumstances Ifind that Najjar's untruthful testimony gives rise to theinference that he was attempting to mask his unionanimus as the real reason for his failure to retain thethree experienced union employees.As discussed above under "Other Defenses," the Com-pany contends that Superintendent Hebert would havebeen merely expressing his personal opinion, without au-thority to speak on its behalf, if he made the "allegedstatements" (such as the statement that he could notrehire the Melendez brothers because "Management doesnot want any union people working here"). As noted,however, the Company makes no effort to explain theundisputed, credited testimony that Hebert also offeredto rehire Jorge Melendez as a nonunion porter. I findthat either Hebert had been given the authority to hire,or the Company specifically directed him to offer JorgeMelendez reemployment on that basis. In either event,Hebert was speaking on behalf of management.After weighing all the evidence, I find that the Com-pany has failed to rebut the General Counsel's primafacie case by carrying its burden to demonstrate that itwould have replaced the union employees even in theabsence of their union affiliation. I therefore find that theCompany was discriminatorily motivated when it gavethe three union employees the April 29 termination no-tices and refused to retain or rehire them because of theirunion membership, violating Section 8(a)(3) and (1) ofthe Act.132.Refusal to bargainOn March 17 the Debtor, through the previous man-aging agent,renewed recognition of the Union by sign-ing and mailingto the Union a copy of the collective-bargaining agreement covering the three union employ-ees in an appropriate unit of all service employees em-ployed in the building, excluding supervisors. On April1,when the Company first assumed the management ofthe building as themanaging agent, it retained the threeemployees without changing their terms or conditions ofemployment. By April 11, when it temporarily relin-quished the management of the building, the Companyhad decided-because ofunion animusas found-to re-place the employees with nonunion personnel while con-cealing from the union employees its secret hiring proce-dure.On April 29 the Company became the court-approvedgeneralpartner of the Debtor (the limited partnership,Forest Hills Associates) as well as the court-approvedmanagingagent under the reorganization plan in thebankruptcy court. Although the complaint alleges thatthe Company owns and operates the building, the Gener-alCounsel admitted lack of knowledge at the trialwhether title had passed because of pending creditors'claims.Ifind, however, that even if the Company andthe related Realty Corporation had not acquired cleartitle to the property, the Company on April 29 acquiredeffectual control and resumed the management of thebuilding.The General Counsel argues that the Company, con-tinuing thesame business and usingthe same facilities,was a successor employer and was obligated to bargainwith the Union even though it discriminatorily dis-charged the entire bargaining unit and replaced the unionemployees with nonunion personnel. She argues that butfor the Company's illegal conduct, the Union wouldhave maintained its majority status, and that the Compa-ny should not be permitted to rely on its own wrongdo-ing to avoid its legal responsibility to recognize and bar-gain with the Union concerning the unit employees.The Company argues that "new employer is free notto hire any of the predecessor's employees if it so de-sires" and that this "unfettered right to hire is limitedsolely by the principle that it is an unfair labor practiceunder Section 8(a)(3) of the NLRB for an employer todiscriminate in hiring or retention of employees on thebasis of union membership or activity." I agree. But, asfound above, I do not agree that the Company's deci-sions concerning the employees it would hire were bonafide and nondiscriminatory. Neither do I agree that evenif the Company's actions violated the Act, a bargainingorder would not be appropriate.As held inHoward Johnson Co. v. Hotel & RestaurantEmployees,417 U.S. 249, 262 fn. 8 (1974), an employerhas the right not to hire any of the former employees, ifit so desires, butOf course,it is an unfair labor practice for an em-ployer to discriminate in hiring or retention of em-ployees on the basis of union membership or activi-ty under Section 8(a)(3) of theNLRA.Thus, a new 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDowner could not refuse to hire the employees of hispredecessor solely because they wereunion mem-bers or to avoid having to recognize the union.The Court citedK B. J. Young's Super Markets v.NLRB,377 F.2d 463, 465 (9th Cir. 1967), cert. denied389 U.S. 841 (1967), which held:Where,ashere,theold employees have beenwrongfully discharged,their reinstatement is an ap-propriate remedy for the unfair labor practice. Withsuch reinstatementordered, continuity in the identi-ty of the work force may be presumed to followand an order torecognizeand bargain with theunion as representativeof the present work force isappropriate.The finding of successorship and the issuance of a bar-gaining orderwere also approved inNLRB v. Foodwayof El Paso,496 F.2d 117, 120 (5th Cir. 1974), in whichthe court found that Foodway refused to hire the prede-cessor's employees "because of their membership in theUnion . . . to avoid theobligationsof a successor em-ployer." The court held:It is manifestthat but for Foodway's discriminatoryrefusalto offer employment to Allied's unit employ-ees, the Union would have continued to enjoy a ma-jority representativestatus.We decline to permit anemployer to rely upon its own wrongdoing andthus avoidits legal responsibilities.A bargaining order was also held appropriate inNLRB v. Hudson River Aggregates,639 F.2d 865, 871 (2dCir. 1981), enfg. 246 NLRB 192 (1979):As for the five former Martin Marietta drivers,assured of jobs with HRA but then allegedly dis-criminatedagainst becauseof their membership inTeamsters Local 445, we uphold the Board's findingof violations of sections 8(a)(1) and (3) [citingHoward JohnsonandNLRB v. Bausch & Lomb,526F.2d 817, 821-822 (2d Cir. 1975)] as supported bysubstantialevidence in the record. Had these fivedrivers been on the job . . . Teamsters Local 445would have represented a majority of the employ-ees in the unit . . . and therefore HRA also violatedsections8(a)(1) and (5) . . . by refusing to recognizeand bargainwith Teamsters Local 445.The Board has recently held that "An employer whichtakes overa business is a `successor' if there is continuityin the employing industry after the change of owner-ship," and that the "key factorinmakinga successorshipdeterminationiswhether a majority of the new employ-er'sbargainingunit employees were members of thepredecessor'sunitwork force."Airport Bus Service, 273NLRB 561 at 562 (1984). Here the Company continuedthe same business in the samebuilding, and it wouldhave continued to employ the same three building serv-ice employeesin their samejobs-as it initially did inearlyApril when itfirstmanagedthe building-exceptfor its decision about April 11, becauseof union animus,to discriminatorily discharge all the union members andreplace them with nonunion personnel.Under thesecircumstancesIfind that the Companywas a successor employer of the building service em-ployees in the appropriate bargaining unit and that it un-lawfully refused to bargain in violation of Section 8(a)(5)and (1) when it received the Union's bargaining requeston May 18 and failed to respond.CONCLUSIONS OF LAW1.By discharging Fernando Melendez,JorgeMelen-dez, and Jose RiveraApril 2,1983, and by refusing torehireFernando and Jorge Melendez because of theirunion membership,the Company engaged in unfair laborpractices affecting commerce within the meaning of Sec-tion 8(a)(3) and(1) and Section 2(6) and(7) of the Act.2.By refusing to bargainwith the Unionon and afterMay 18,1983, the Company violated Section 8(a)(5) and(1).REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesignedto effectuate the policies of the Act.The Respondent, having discriminatorily dischargedthree employees,must offer them reinstatement andmake them whole for any loss of earnings and other ben-efits,computed on a quarterly basis from date of dis-charge to date of proper offer of reinstatement, less anynet interimearnings,as prescribed inF.W. WoolworthCo., 90 NLRB 289 (1950), plus interest as computed inFlorida Steel Corp.,231 NLRB 651 (1977).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERTheRespondent,ElalRealtyManagement Inc.,Queens, New York, its officers,agents,successors, andassigns, shall1.Cease and desist from(a)Discharging or otherwise discriminatingagainstany employee for being a member of Local 32B-32J,Service Employees International Union, AFL-CIO orany other union.(b) In any like or relatedmanner interferingwith, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit concerning terms and conditions of employ-3 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoardand all objections to them shall be deemed waived for all pur-poses ELAL REALTY MANAGEMENTment and,if an understanding is reached,embody the un-derstanding in a signed agreement:All service employees employed by Elal RealtyManagement Inc. at its Forest Hills, New Yorkapartment house, excluding supervisors as defined inthe Act.(b) Offer Fernando Melanez,Jorge Melanez,and JoseRivera immediate and full reinstatement to their formerjobs or, if those jobs no longer exist,to substantiallyequivalent positions,without prejudiceto their seniorityor any otherrights or privileges previouslyenjoyed, andmake themwholefor any loss of earnings and other ben-efits suffered as a resultof thediscrimination againstthem,in the mannerset forthin the remedy section ofthe decision.(c) Remove from its files any reference to the unlawfuldischargesand notifythe employeesinwritingthat thishas been done and that the dischargeswill not be usedagainst them in any way.(d)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,socialsecuritypayment records,timecards,personnel records andreports, and all other records nec-essary to analyze the amountof backpaydue under theterms of this Order.(e)PostatForestHills apartment house in Queens,New York,copies of the attached noticemarked "Ap-pendix."4 Copies ofthe notice,on formsprovided by theRegional Director for Region29, afterbeing signed bytheRespondent'sauthorized representative,shallbeposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarilyposted.Reasonable steps shallbe taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted byOrderof the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcing an Order of the NationalLabor Relations Board "15(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has takento comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelations Board hasfound that weviolated theNationalLaborRelationsAct and has or-dered us to post and abideby this notice.WE WILL NOTdischargeor otherwisediscriminateagainst anyof you for beinga member ofLocal 32B-32J, ServiceEmployees InternationalUnion, AFL-CIOor any other union.WE WILL NOTin any like or related manner interferewith,restrain,or coerce you inthe exerciseof the rightsguaranteedyou bySection7 of the Act.WE WILL,on request,bargainwiththe Union and putinwritingand sign any agreement reached on terms andconditionsof employment for our employeesin the bar-gaining unit:All serviceemployeesemployed byElalRealtyManagement Inc. at itsForestHills,New Yorkapartment house, excluding supervisors as defined inthe Act.WE WILL offer Fernando Melendez,Jorge Melendez,and Jose Rivera immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist,to substan-tially equivalent positions,without prejudice to their se-niority or any other rights or privileges previously en-joyed and WE WILL make them whole for any loss ofearnings and other benefits resulting from their dis-charge, less any net interim earnings,plus interest.WE WILL notify each of them that we have removedfrom our files any reference to his discharge and that thedischarge will not be used against him in any way.ELAL REALTY MANAGEMENT INC.